DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 13, 2022 after final rejection of April 13, 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 13, 2022 has been entered. The Office action on currently pending claims 1 and 4-13 follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 7,776,437) in view of Sato (US 2009/0225507).
Regarding claim 1, Kim discloses (Figs.1-3) a display device (100) comprising: a display panel (10); a cover module (30 and 60 in combination) covering a rear surface (rear surface of 10 facing 30) of the display panel; and an adhesive member (50 excluding the two 50s disposed below 60) configured to bond the cover module to the display panel, wherein the adhesive member comprises: a first adhesive layer (53) attached to the rear surface of the display panel (Figs.2-3: first adhesive layer 53 is used to attach the cover module 30 to the rear surface of the display panel 10); a first film (52) attached to the first adhesive layer; an auxiliary adhesive layer (55) attached to the first film; a base layer (51) attached to the auxiliary adhesive layer; a second film (56) attached to the base layer; and a second adhesive layer (57) having one side (side of 57 facing 56) attached to the second film and another side (side of 57 facing 30) attached to the cover module (all of the above elements of the adhesive member are attached together, and thus the back side/other side of 57 is attached to the cover module 30 in order to couple the cover module 30 to the display panel 10), wherein the cover module comprises: a cover body (side of 30 with 50) located behind the display panel (side of 30 with 50 is behind 10); and a heat dissipation plate (60) disposed between the cover body (side of 30 with 50) and the display panel (60 is between side of 30 with 50 and 10), wherein a rear surface (surface of 57 facing 30) of the second adhesive layer is attached to a front surface (surface of 60 facing 10) of the heat dissipation plate (surface of 57 facing 30 is indirectly attached to surface of 60 facing 10 through 30 because both surfaces are all attached together), and wherein the adhesive member attaches the display panel to the heat dissipation plate (50 attaches 10 to 60 by sandwiching 60 between 10 and 30 via 50 thus attaching everything together).
Kim fails to explicitly disclose a cover perimeter portion protruding forward from a perimeter of the cover body, surrounding an outer perimeter of the display panel, and spaced apart from the outer perimeter of the display panel to define a predetermined gap, and wherein the adhesive member is located between the display panel and the heat dissipation plate.
However, Sato teaches (Fig.5) the cover module (17) comprises: a cover perimeter portion (see Fig.5 below, portion of 17 extending from the surface of 17 that is in contact with 18) protruding forward from a perimeter (see Fig.5 below, perimeter portion of 17 where the cover perimeter portion protrudes forward from) of the cover body (see Fig.5 below, portion of 17 in contact with 18 excluding the cover perimeter portion), surrounding an outer perimeter (outer edge of 1 is surrounded by the cover perimeter portion) of the display panel (1), and spaced apart from the outer perimeter of the display panel to define a predetermined gap (see Fig.5 below, the cover perimeter portion is space apart from the outer circumference of 1 forming the shown gap),  and wherein the adhesive member ([0042]: 9) is located between the display panel and the heat dissipation plate ([0045]: 6) (9 is between 1 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sato to modify Kim such that the cover module comprises a cover perimeter portion in order to better protect the outer edge of the display panel from damage (i.e. external physical contact), and such that the adhesive member is located between the display panel and the heat dissipation plate in order to better secure and fix the display panel to the heat dissipation plate thus improving heat transfer due to the improved mechanical and thermal connection from the display panel to the heat dissipation plate.

    PNG
    media_image1.png
    577
    480
    media_image1.png
    Greyscale

Regarding claim 4, Kim in view of Sato teaches the base layer is configured to be cut by a wire entered between the display panel and the heat dissipation plate through the predetermined gap (Kim: Col.2, Lns.53-58, 51 can be cut by methods including but not limited to a wire which can be entered between 10 and 60 because the outer circumference of 10 extends past the outer circumference of 60 and through the predetermined gap defined by Sato because the cover circumference portion is spaced apart from the outer circumference of the  display panel).
Further regarding claim 4, the Office notes that the limitation “configured to be cut by a wire entered between the display panel and the heat dissipation panel through the predetermined gap” is a functional limitation. Since the structure of the device of Kim in view of Sato is identical to the claimed structure, the device of Kim in view of Sato is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the base layer of Kim in view of Sato is taught to be cut and therefore considered capable of performing the recited function.
Regarding claim 5, Kim discloses the adhesive member is provided in plurality (50 is provided in plurality), and wherein a length (length of the thickness of 51) corresponding to a thickness (thickness of 51) of the adhesive member is shorter than a length (length of the minimum distance between each 50) corresponding to a minimum distance (minimum distance between each 50) between one adhesive member (see Fig.2 below) and another adhesive member (see Fig.2 below) adjacent to the one adhesive member.
Alternatively, modifying the length of the adhesive member (Co.5, Lns.26-27) such that it has a desired length, including as claimed (i.e., a length that corresponds to a thickness that is shorter than the minimum distance length between adjacent adhesive members), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to make the adhesive member thinner thus leaving more room in the display device for other parts to fit, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

    PNG
    media_image2.png
    622
    625
    media_image2.png
    Greyscale

Regarding claim 6, Kim discloses the base layer (51) is located between the first adhesive layer (53) and the second adhesive layer (57) (51 is between 53 and 57) and has a thickness (thickness of 51) greater than that of each of the first adhesive layer and the second adhesive layer (51 is thicker than 53 and 57).
Alternatively, modifying the thickness of the base layer (Col.5, Lns.30-32) such that it has a desired thickness, including as claimed (i.e., thicker than each of the first adhesive layer and the second adhesive layer), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to provide cushioning protection between the cover module and display panel with a thicker foam base layer, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 9, Kim discloses a material (material of 51) of the base layer is a polyurethane foam (Col.5, Lns.33-34: urethane foam is a polyurethane).
Regarding claim 10, Kim discloses a material (material of 52) of the first film is different from a material (material of 56) of the second film (Col.5, Lns.56-57, the material of 52 is silicone and Col.5, Ln.61, the material of 56 is polyethylene terephthalate (PET)).
Claims 7-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 7,776,437) and Sato (US 2009/0225507) as applied to claim 1 above, and further in view of Yokawa et al. (US 2013/0107127).
Regarding claim 7, Kim discloses an electrical component (Col.7, Lns.5-6: the circuit boards are the “electrical component”) provided on the cover body (Col.7, Lns.5-6, circuit boards attached to side of 30 with 50) and communicating with a lower space (lower space of 60) of the heat dissipation plate (the electrical component and the heat dissipation plate are both on 30 thus they both thermally communicate with each other).
Kim in view of Sato fails to explicitly disclose an electrical component having an opening.
However, Yokawa teaches (Fig.3) an electrical component (27 and 28) having an opening (openings on 27 and 28 for screws 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yokawa to further modify Kim in view of Sato such that electrical component has an opening that allows the opening to communicate with the lower space of the heat dissipation plate, as claimed, in order to fix the electrical component to the cover body while still being removable thus allowing for an improved replacement of parts.
Regarding claim 8, Kim in view of Sato and Yokawa fails to explicitly disclose the opening is located in a central portion of the cover body with respect to a left-and-right direction.
However, Yokawa further teaches the opening is located in a central portion (portion of 26 where 27 and 28 overlap) of the cover body (26) with respect to a left-and-right direction (X1-and-X2 direction) (at least a portion of the openings are centrally located with respect to a left-and-right direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yokawa to further modify Kim in view of Sato and Yokawa such that the opening is located in a central portion of the cover body in order to evenly distribute the heat generated from the electrical component thus allowing for improved heat dissipation.
Regarding claim 11, Kim discloses an auxiliary adhesive member (two 50s disposed below 60) configured to bond the display panel to the cover body (two 50s disposed below 60 bond 10 to side of 30 with 50) 
However, Kim in view of Sato and Yokawa fails to explicitly disclose the opening is located above the auxiliary adhesive member.
However, as noted in claim 7, Yokawa teaches the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yokawa to further modify Kim in view of Sato and Yokawa such that when the opening taught by Yokawa is incorporated into the device of modified Kim, as modified in claim 7 above, the opening is located above the auxiliary adhesive member, as claimed, in order to mount the electrical component in a central portion of the cover body to evenly distribute the heat generated from the electrical component thus allowing for improved heat dissipation.
Regarding claim 13, Kim in view of Yokawa teaches an edge (Yokawa: edge of the opening) of the opening.
However, Kim in view of Sato and Yokawa fails to explicitly disclose the edge of the opening is formed to be round.
However, as noted in claim 7, Yokawa teaches the edge of the opening is formed to be round (edges of screw holes are round).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yokawa to further modify Kim in view of Sato and Yokawa such that when the edge of the opening taught by Yokawa is incorporated into the device of modified Kim, the opening is formed to be round, as claimed, in order to fix the electrical component to the cover body while still being removable thus allowing for the replacement of parts as described in claim 7 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 7,776,437), Sato (US 2009/0225507), and Yokawa (US 2013/0107127) as applied to claim 7 above, and further in view of Hofsaess (US 2017/0062160).
Regarding claim 12, Kim in view of Sato and Yokawa fails to explicitly disclose a burr formed around the heat dissipation plate faces the cover body.
However, Hofsaess teaches (Figs.1 and 3) a burr (41) formed around a shoulder (17) faces the cover body (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hofsaess to further modify Kim in view of Sato and Yokawa such that the burr formed around a shoulder from Hofsaess would instead be formed around the heat dissipation plate from Kim facing the cover body in order to improve the connection between the heat dissipation plate and the cover body to form a complete mechanical barrier that cannot be passed by contamination, in particular liquids (Par.01119).
Examiner’s Note: Although the Hofsaess reference is not within the same field of endeavor as the Kim reference, the Hofsaess reference still qualifies as analogous art because the reference is drawn to attaching a part to a cover body with a burr in order to form a mechanical barrier between the part and the cover body that cannot be passed by liquids as well as solids such as a wire, which is reasonably pertinent to the problem and solution as Applicants’ invention.  In other words, because the Hofsaess reference is reasonably pertinent to Applicants’ invention, the Hofsaess reference still qualifies as prior art and can be combined with the Kim reference. See MPEP 2141.01(a).
Response to Arguments
Applicant's arguments filed July 13, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Kim does not disclose or suggest that a rear surface of the second adhesive layer is attached to a front surface of the heat dissipation plate”, the Office respectfully disagrees because the second adhesive layer and the heat dissipation plate are all at least indirectly attached together thus the rear surface of the second adhesive layer and the front surface of the heat dissipation plate attaching to different parts of the device are all at least indirectly attached together.
Regarding Applicant’s argument that “Kim does not disclose or suggest additional features of independent claim 1 -- e.g., “… wherein the adhesive member is located between the display panel and the heat dissipation plate and attaches the display panel to the heat dissipation plate.””, the Office respectfully disagrees that Kim does not disclose or suggest that the adhesive member attaches the display panel to the heat dissipation plate because the adhesive member sandwiches the cover body and the display panel together causing the heat dissipation plate to attach to the display panel. The Office agrees that Kim does not disclose or suggest that the adhesive member is located between the display panel and the heat dissipation plate; however, Sato does teach that the adhesive member is located between the display panel and the heat dissipation plate because the adhesive member 9 is located between the display panel 1 and the heat dissipation plate 6 where 6 dissipates heat generated by the display panel.
For the reasons provided above, it is believed that the Kim reference in view of the Sato reference does teach the aforementioned limitations of claim 1, and the rejection above using the Kim reference in view of the Sato reference is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835      

/STEPHEN S SUL/Primary Examiner, Art Unit 2835